UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/11 FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.6% Rate (%) Date Amount ($) Value ($) Alabama1.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/16 2,500,000 2,929,675 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,773,412 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,255,030 Arizona2.6% Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/13 2,690,000 2,878,381 Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,306,520 Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 4,889,911 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,138,103 California9.5% California, GO 5.00 9/1/16 2,500,000 2,915,500 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,901,135 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/15 2,695,000 3,132,695 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.15 8/1/14 3,625,000 3,635,476 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/15 7,335,000 8,216,667 California State Public Works Board, LR (The Regents of the Univeristy of California) (Various Univeristy of California Projects) 5.00 12/1/15 5,000,000 5,729,600 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,170,980 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,355,960 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 3,695,000 3,915,591 Los Angeles County Metropolitan Transportation Authority, General Revenue (Union Station Gateway Project) 5.00 7/1/13 1,150,000 1,225,141 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,566,200 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,218,000 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,593,778 Southern California Public Power Authority, Transmission Project Revenue (Southern Transmission Project) 5.00 7/1/14 3,000,000 3,304,110 Colorado.1% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 778,833 Connecticut1.6% Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 5.00 12/1/15 7,500,000 8,680,275 District of Columbia1.7% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,441,550 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/13 3,300,000 3,542,220 Florida10.5% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/15 2,000,000 2,159,860 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,883,295 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 755,550 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,512,980 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,727,514 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,761,300 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 5,936,795 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,501,738 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,946,587 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,077,900 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,902,006 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 2,025,361 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,567,186 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,231,180 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,083,710 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,163,423 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,190,740 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,617,503 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,477,367 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,648,275 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 10/1/14 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 10/1/15 Georgia.4% Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 1/1/14 a Hawaii1.1% Hawaii, Airports System Revenue 7/1/14 Illinois5.3% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 1/1/16 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 1/1/14 a Chicago, Passenger Facility Charge Revenue (Chicago O'Hare International Airport) 1/1/15 Cook County, GO Capital Equipment Bonds 11/15/13 Illinois, GO 1/1/14 Illinois, GO 1/1/15 Illinois, Sales Tax Revenue 6/15/14 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6/1/13 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6/1/14 Indiana2.1% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 12/1/13 Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 6/1/13 a Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 10/1/15 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 1/1/14 Rockport, PCR (Indiana Michigan Power Company Project) 6/2/14 Kansas.4% Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 9/1/14 Louisiana1.2% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 9/1/14 Maryland3.8% Baltimore County, GO (Consolidated Public Improvement) 8/1/13 Baltimore County, GO (Consolidated Public Improvement) 11/1/15 Harford County, GO (Consolidated Public Improvement) 7/1/13 Maryland, GO (State and Local Facilities Loan) 8/1/15 Montgomery County, GO (Consolidated Public Improvement) 7/1/16 Massachusetts1.2% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/13 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 7/1/15 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 1/1/16 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 10/1/14 Michigan4.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/14 Detroit, Water Supply System Senior Lien Revenue 7/1/15 Detroit, Water Supply System Senior Lien Revenue 7/1/16 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 1/15/15 Michigan Finance Authority, Clean Water Revolving Fund Revenue 10/1/15 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 9/1/14 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 12/1/14 Minnesota.3% Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 2/1/14 Missouri.6% Missouri Board of Public Buildings, Special Obligation Revenue 10/1/15 Nebraska.8% Omaha Public Power District, Electric System Revenue 2/1/16 Nevada.9% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 6/15/14 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 6/15/14 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 6/15/14 New Jersey2.7% New Jersey Economic Development Authority, School Facilities Construction Revenue 9/1/15 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 7/1/14 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 12/1/14 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 12/15/13 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 12/15/13 New Mexico1.3% Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 8/15/14 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 8/1/14 New York6.2% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5/1/14 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 11/15/14 Metropolitan Transportation Authority, Transportation Revenue 11/15/13 Metropolitan Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 11/15/15 New York City, GO 8/1/15 New York City Health and Hospitals Corporation, Health System Revenue 2/15/15 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 11/1/13 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 11/1/14 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 7/1/15 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/14 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/16 North Carolina.6% Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 3/1/14 Ohio.5% Ohio State University, General Receipts Bonds 6/1/13 Ohio State University, General Receipts Bonds 12/1/14 Oklahoma1.6% Tulsa County Industrial Authority, Capital Improvements Revenue 5/15/14 Tulsa County Industrial Authority, Educational Facilities Lease Revenue (Broken Arrow Public Schools Project) 9/1/15 Oregon1.5% Oregon, GO (State Property - Various Projects) 5/1/16 Oregon Department of Administrative Services, COP 11/1/13 Pennsylvania6.3% Adams County Industrial Development Authority, Revenue (Gettysburg College) 8/15/14 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 1/1/15 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5/15/15 Pennsylvania, GO 7/15/14 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 9/1/14 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 11/1/14 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 8/15/13 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 6/15/13 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 12/1/13 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 6/1/14 Philadelphia School District, GO 9/1/14 Philadelphia School District, GO 9/1/15 South Carolina3.6% Charleston, Waterworks and Sewer System Capital Improvement Revenue 1/1/15 Columbia, Waterworks and Sewer System Revenue 2/1/15 Renewable Water Resources, Sewer System Revenue 1/1/14 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 1/1/14 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 1/1/14 South Carolina Transportation Infrastructure Bank, Revenue 10/1/13 Tennessee1.0% Memphis, Electric System Subordinate Revenue 12/1/14 Texas9.2% Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 2/15/15 Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/16 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 2/15/15 Fort Worth, Water and Sewer System Improvement Revenue 2/15/16 Garland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/15/15 Houston, Combined Utility System First Lien Revenue 11/15/14 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 9/1/15 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2/15/15 Lower Colorado River Authority, Revenue 5/15/14 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 2/15/14 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 8/1/13 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 8/1/14 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 8/15/13 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/13 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/13 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 2/1/14 Texas A&M University System Board of Regents, Financing System Revenue 5/15/14 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 2/1/14 Texas State University System Board of Regents, Financing System Revenue 3/15/14 University of Houston System Board of Regents, Consolidated Revenue 2/15/16 Utah.3% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 8/1/14 Virginia4.6% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 2/1/14 a Virginia Housing Development Authority, Commonwealth Mortgage Revenue 1/1/14 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 7/1/14 Virginia Public Building Authority, Public Facilities Revenue 8/1/13 Virginia Public Building Authority, Public Facilities Revenue 8/1/14 Virginia Public Building Authority, Public Facilities Revenue 8/1/14 Virginia Public School Authority, School Financing Bonds 8/1/13 Virginia Public School Authority, School Financing Bonds 8/1/14 Washington5.1% Chelan County Public Utility District Number 1, Consolidated System Revenue 7/1/15 FYI Properties, LR (State of Washington Department of Information Services Project) 6/1/13 FYI Properties, LR (State of Washington Department of Information Services Project) 6/1/14 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 12/1/11 b King County, Sewer Revenue 1/1/16 Port of Seattle, Limited Tax GO 12/1/15 Seattle, Municipal Light and Power Improvement Revenue 2/1/14 Seattle, Municipal Light and Power Improvement Revenue 2/1/15 Washington, GO (Various Purpose) 7/1/16 Wisconsin1.3% Wisconsin, GO 5/1/16 Wisconsin, Petroleum Inspection Fee Revenue 7/1/14 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 4/15/14 U.S. Related3.1% Puerto Rico Commonwealth, Public Improvement GO 7/1/14 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/15 Puerto Rico Government Development Bank, Senior Notes 1/1/15 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/13 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/14 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 10/1/13 Total Long-Term Municipal Investments (cost $524,364,770) Short-Term Municipal Coupon Maturity Principal Investments.3% Rate (%) Date Amount ($) Value ($) California.1% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 1/1/12 c New York.2% New York City, GO Notes (LOC; JPMorgan Chase Bank) 1/1/12 c Total Short-Term Municipal Investments (cost $1,900,000) Total Investments (cost $526,264,770) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producingsecurity in default. c Variable rate demand note - rate shown is the interest rate in effect at December 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2011, the aggregate cost of investment securities for income tax purposes was $526,264,770. Net unrealized appreciation on investments was $12,340,847 of which $13,244,956 related to appreciated investment securities and $904,109 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOT Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PFLOAT Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROC Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 538,605,617 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2012 By: /s/ James Windels James Windels Treasurer Date: February 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
